Sawyer, C. J., concurring:
I concur in the judgment, and in the views expressed in the opinion. I also think that the only promise found in the letters of the defendant is conditional, and that there is no intent or willingness to pay, even to the extent as to amount and terms of the promise, without a previous performance by the plaintiff of the conditions indicated, viz: a discharge of the judgment of record in Illinois, and a surrender to the defendant of the instrument upon which the judgment was obtained. An anxiety and persistent determination to accomplish this purpose, as a condition of the promise, is clearly manifest in all the letters of the defendant. There is no evidence of the performance of these conditions, and the conditional promise, without such performance, is ineffectual to take the case out of the bar of the statute.